La Jueza Presidenta Oronoz Rodríguez
emitió la opinión del Tribunal.
Hoy nos toca resolver si un acreedor hipotecario que ob-tiene mediante acuerdo de dación en pago la titularidad *333del bien hipotecado debe ser considerado como un adqui-rente voluntario o involuntario. Por los fundamentos que pasamos a exponer, resolvemos que ese acreedor hipoteca-rio es un adquirente voluntario para propósitos de la Ley de Condominios, infra, y de la Ley de Control de Acceso, infra, y como tal responde solidariamente por las cuotas de mantenimiento y gastos comunes atrasadas que adeudara el transmitente al momento del traspaso de titularidad.
I
El 12 de abril de 2008, la Cooperativa de Ahorro y Cré-dito Oriental (Cooperativa) le concedió un préstamo al Sr. Carlos Torres Silva por $216,750, más intereses. Esta deuda se hizo constar en un pagaré suscrito en la misma fecha y garantizado con una hipoteca que fue debidamente inscrita en el Registro de la Propiedad, Sección de Humacao.(1) Dicha garantía hipotecaria se estableció sobre un apartamento que le pertenecía al señor Torres Silva, ubicado en el Condominio Beach Village Regime I (Cond. Beach Village), un complejo de viviendas sometido al Régimen de Propiedad Horizontal.(2)
El señor Torres Silva dejó de efectuar los pagos del préstamo, por lo que el 15 de junio de 2011, la Cooperativa presentó una demanda en su contra sobre cobro de dinero y ejecución de hipoteca. No obstante, esta reclamación no se llegó a contestar, pues el 12 de julio de 2011, de manera extrajudicial, la Cooperativa y el señor Torres Silva otorga-ron una escritura pública de dación en pago y cancelación de pagaré hipotecario en la cual la Cooperativa aceptó re-cibir el apartamento en el Cond. Beach Village como pago *334total de su acreencia.(3) Así, el Tribunal de Primera Instancia desestimó motu proprio la demanda sobre cobro de dinero y ejecución de hipoteca por motivo de inactividad, bajo la Regla 39.2(b) de Procedimiento Civil, 32 LPRA Ap. V, ya que no se realizó ningún trámite ulterior.
Al cabo de unos meses, el Consejo de Titulares del Cond. Beach Village, así como Palmas del Mar Homeowners Association (recurridos), le enviaron comunicaciones de cobro a la Cooperativa referentes a las cuotas de mantenimiento adeudadas por el señor Torres Silva, según lo dispuesto en la Ley de Condominios, 31 LPRA see. 1291 et seq., y en la Ley de Control de Acceso, 23 LPRA see. 64 et seq. Aludieron a unas sentencias obtenidas a su favor en procedimientos judiciales sobre cobro de cuotas, en las que se habían hecho constar dichas obligaciones.(4) No obstante, la Cooperativa negó responsabilidad por la deuda y procedió a instar la presente demanda sobre sentencia declaratoria.
En síntesis, adujo que era un adquirente involuntario, pues adquirió el apartamento mediante dación en pago con el propósito de proteger su acreencia y luego de haber ini-ciado una acción sobre cobro de dinero y ejecución de hipoteca. Así, como adquirente involuntario, no respondía por las cuotas atrasadas bajo la Ley de Control de Acceso que fueran anteriores a su adquisición, y que en cuanto a la Ley de Condominios, sólo estaba obligada a pagar la deuda correspondiente a los seis meses previos a su entrada como titular del apartamento.(5)
Los recurridos contestaron y sostuvieron que la Cooperativa era un adquirente voluntario que acordó con su deu-*335dor, sin que ello formara parte de procedimiento judicial al-guno, recibir el apartamento como pago de la obligación en lugar de la devolución del préstamo. Argumentaron que la dación en pago como modo de cumplimiento presupone una actuación voluntaria del acreedor. Además, expresaron que la jurisprudencia ha clasificado como adquirente involunta-rio a aquel acreedor hipotecario que, luego del proceso para ejecutar la garantía, se ve obligado a adquirir la propiedad como último recurso para proteger su acreencia.(6)
Después de que la Cooperativa presentara una moción de sentencia sumaria y de que las partes estipularan que no había controversia de hechos, el Tribunal de Primera Ins-tancia dictó una sentencia en la que determinó que la Coo-perativa era un adquirente involuntario. Según ese foro, el interés de la Cooperativa al adquirir mediante dación en pago no fue convertirse en dueña del apartamento, sino pro-teger su acreencia. Determinó, además, que la Cooperativa había ejercido su crédito preferente como acreedora hipote-caria, pues llegó a instar una demanda sobre cobro de dinero y ejecución de hipoteca. En consecuencia, expresó que bajo la Ley de Condominios, la Cooperativa sólo estaba obli-gada a pagar las deudas por gastos comunes surgidas y no satisfechas durante los seis meses anteriores al momento de adquirir la propiedad. En cuanto a las deudas por concepto de control de acceso, concluyó que la Cooperativa no era responsable de las cuotas atrasadas con anterioridad al mo-mento de su adquisición, ya que la Ley de Control de Acceso no establece esa responsabilidad para el adquirente involuntario.(7)
En desacuerdo, los recurridos acudieron al Tribunal de *336Apelaciones y argumentaron que el Tribunal de Primera Instancia erró al declarar a la Cooperativa como adqui-rente involuntario, a pesar de que ésta había adquirido el inmueble voluntariamente mediante dación en pago, sin obtener una sentencia a su favor en el pleito de cobro de dinero y ejecución de hipoteca, y sin que se hubiera cele-brado una subasta pública. Por su parte, el Tribunal de Apelaciones, después de analizar nuestra normativa sobre la dación en pago y la figura del adquirente voluntario e involuntario, acogió el planteamiento de los recurridos, re-vocó la sentencia y aclaró que la Cooperativa era respon-sable solidariamente del pago de todas las deudas de man-tenimiento acumuladas al momento del traspaso del apartamento. Concluyó que
[...] la Cooperativa como acreedora hipotecaria no estaba obligada o forzada a otorgar la referida escritura de dación en pago, si lo hizo, debemos suponer que era respondiendo a un criterio de conveniencia lucrativa la cual[,] inherentemente, como cualquier negocio jurídico, tiene sus riesgos. Igualmente, la acreedora no estuvo forzada a aceptar el inmueble como dación en pago, debido a que esta tenía la alternativa de continuar el procedimiento de ejecución y esperar que otro licitador adquiriera la propiedad. En ese sentido, el 12 de julio de 2011 al otorgar la Escritura de Dación en Pago, la Cooperativa se convirtió en un adquirente voluntario.(8)
En desacuerdo, la Cooperativa presentó ante este Tribunal un recurso de certiorari en el que incluyó como señala-miento de error lo siguiente:
Erró el Tribunal de Apelaciones al declarar que la demandan-te-recurrente es un [adquirente] voluntario por haber adqui-rido el inmueble mediante Dación en Pago por lo que es res-ponsable del pago de todas las cuotas de mantenimiento atrasadas y no pagadas al momento de la transmisión de la titularidad del inmueble e igualmente de las adeudadas luego del otorgamiento de la Escritura de Dación en Pago.(9)
*337Expedimos el recurso y le concedimos a las partes los correspondientes términos para la presentación de alegatos. Con el beneficio de ambas comparecencias, proce-demos a resolver esta controversia.
II
A. La dación en pago es una forma especial de cumplimiento de las obligaciones que consiste en la sustitución de la prestación originalmente pactada por otra distinta, determinada por acuerdo entre acreedor y deudor. Trabal Morales v. Ruiz Rodríguez, 125 DPR 340, 344-345 (1990); J. Puig Brutau, Fundamentos de derecho civil: derecho general de las obligaciones, 3ra ed., Barcelona, Ed. Bosch, 1985, T. I, Vol. II, pág. 320. Se trata de “la realización por el deudor y la aceptación por el acreedor de una prestación diversa de la debida, con efecto de pleno cumplimiento y extinción de la obligación”. Íd., pág. 317. Así, la dación en pago constituye una excepción al requisito de identidad del pago, establecido en el Art. 1120 del Código Civil, 31 LPRA sec. 3170, razón por la cual uno de los elementos esenciales de esta figura es el acuerdo de voluntades entre acreedor y deudor.(10) Íd.
En particular, los requisitos de la dación en pago son: (1) una obligación prexistente que se quiere extinguir; (2) un acuerdo de voluntades entre acreedor y deudor en el sentido de considerar extinguida la antigua obligación a cambio de la nueva prestación; (3) una prestación realizada con intención de efectuar un pago total y definitivo. G.E. C. & L. v. So. T & O. Dist., 132 DPR 808, *338817 (1993); Trabal Morales v. Ruiz Rodriguez, supra, págs. 345-346.
La dación en pago como acto de cumplimiento implica la extinción total de la obligación preexistente. En consecuencia, al extinguirse la obligación desaparecen también los derechos accesorios a ésta, como la hipoteca o la fianza. Puig Brutau, Fundamentos, op. cit, pág. 324; C. Lasarte, Principios de derecho civil: derecho de obligaciones, 14ta ed., Madrid, Marcial Pons Ediciones Jurídicas y Sociales, 2010, T. II, pág. 132. Por otra parte, el acuerdo de voluntades entre acreedor y deudor debe ir acompañado de la entrega o rea-lización simultánea de la nueva prestación. De lo contrario, si el deudor sólo se compromete a realizar la nueva prestación, se trataría de un supuesto de novación y no propiamente de una dación en pago. Lasarte, op. cit., pág. 132.
Por último, en cuanto a la nueva prestación, esta generalmente consistirá de una atribución patrimonial del deudor al acreedor, como la entrega de una cosa, la titularidad de un derecho e, incluso, la prestación de algún servicio. Puig Brutau, Fundamentos, op. cit., pág. 323.
B. El Régimen de Propiedad Horizontal, como diseño urbanístico que promueve la eficiente utilización del limi-tado espacio territorial en una isla como Puerto Rico, ha sido favorecido por la política pública que se ha encargado de desarrollarlo como alternativa para atender la demanda de vivienda. Su peculiar esquema jurídico, reglamentado por la Ley de Condominios, combina la propiedad privada del apartamento como unidad individualizada con la copro-piedad, junto con los otros apartamentos o unidades, de aquellos elementos comunes del edificio sin los cuales los apartamentos no serían habitables. M.J. Godreau, El condominio: El régimen de propiedad horizontal en Puerto Rico, San Juan, Ed. Dictum, 1992, pág. 10.
De modo que, como codueños de elementos comunes de vital importancia para la viabilidad del Régimen de *339Propiedad Horizontal, los titulares están obligados a pagar cuotas de mantenimiento por los gastos comunes. Esta obligación constituye un crédito a favor del Consejo de Titulares y un deber primordial del titular. Así, en lo pertinente, el inciso (f) del Art. 15 de la Ley de Condominios dispone que
[t]odo titular deberá contribuir con arreglo al porcentaje de participación fijado a su apartamiento en la escritura de cons-titución [...] a los gastos comunes para el adecuado sosteni-miento del inmueble, sus servicios, tributos, cargas y respon-sabilidades, incluidas las derramas, primas de seguro [s], el fondo de reserva, o cualquier otro gasto debidamente aprobado por el Consejo de Titulares. 31 LPRA sec. 1291m.
Sobre esta obligación, añade el Art. 39, en lo per-tinente:
Los titulares de los apartamientos están obligados a contri
[[Image here]]
Ningún titular podrá librarse de contribuir a tales gastos por renuncia al uso o disfrute de los elementos comunes, ni por abandono del apartamento que le pertenezca, ni por haber in-coado una reclamación administrativa o judicial contra el Con-sejo de Titulares o la Junta de Directores por asuntos relacio
La importancia de esta obligación para la estabilidad y el funcionamiento del Régimen de Propiedad Horizontal ha sido reconocida categóricamente en nuestro ordenamiento jurídico. Asoc. Cond. Balcones S.Ma. v. Los Frailes, 154 DPR 800, 815 (2001); Álvarez v. J. Dir. Cond. Villa Caparra, 140 DPR 763 (1996). Así, por ejemplo, en este último caso explicamos que:
“Las cuotas [de mantenimiento] que los titulares vienen obli-gados a satisfacer son precisamente para preservar las mejo-*340res condiciones de los elementos comunes, facilitar su uso y, sobre todo, garantizar el buen funcionamiento del régimen. Sin la aportación proporcional a las expensas del inmueble, el régi-men no puede sobrevivir y se derrotaría la política pública al respecto”. Álvarez v. J. Dir. Cond. Villa Caparra, supra, pág. 769.
En vista de ello, las cuotas de mantenimiento por gastos comunes han sido dotadas con un carácter especial, distinguiéndolas como un crédito preferente, como un gravamen con trascendencia real y como una obligación solidaria que vincula al adquirente del apartamento. Godreau, op. cit., pág. 153. Sobre este punto, el Art. 40 de la Ley de Condominios dispone lo siguiente:
El crédito contra cualquier titular por su parte en los gastos a que se refiere el art. 39 tendrá preferencia sobre cualquier otro crédito de cualquier naturaleza excepto los siguientes:
(a) Los créditos a favor del Estado Libre Asociado y la co-rrespondiente municipalidad por el importe de las cinco (5) últimas anualidades y la corriente no pagada, vencidas y no satisfechas de las contribuciones que graviten sobre el apartamiento.
(b) Por la prima de seguro de dos (2) años, del apartamiento o del inmueble total, en su caso, y si fuese el seguro mutuo por los dos (2) últimos dividendos que se hubiesen repartido.
(c) Los créditos hipotecarios inscritos en el registro de la propiedad. 31 LPRA sec. 1293d.
Por su parte, el Art. 41, en lo pertinente, establece:
La obligación del titular de un apartamiento por su parte proporcional de los gastos comunes constituirá un gravamen sobre dicho apartamiento, una vez anotado en el Registro de la Propiedad. Por lo tanto, luego de la primera venta, el adqui-rente voluntario de un apartamiento será solidariamente responsable con el transmitente del pago de las sumas que éste adeude, a tenor con [el Artículo 39], hasta el momento de la transmisión, sin perjuicio del derecho del adquirente a repetir contra el otro otorgante, por las cantidades que hubiese pagado como deudor solidario. Sin embargo, un adquirente involunta-rio será responsable solamente de las deudas por gastos comu-nes surgidas y no satisfechas durante los seis meses anteriores al momento de adquirir la propiedad. 31 LPRA sec. 1293e.
*341Surge de lo anterior que el Art. 40 de la Ley de Condominios, supra, dispone un orden especial de prelación de créditos que modifica el que establece de forma general el Art. 1823 del Código Civil, 31 LPRA sec. 5193. Concretamente, el Art. 40 de la Ley de Condominios, supra, categoriza la deuda por cuotas de mantenimiento como un crédito preferente que tiene prelación sobre varios de los enumerados en el Art. 1823 del Código Civil. Así, por ejemplo, de subastar el apartamento en ejecución de sentencia, el Consejo de Titulares cobraría de manera preferente, solo después del Estado, del asegurador y del acreedor hipotecario. Godreau, op. cit, pág. 155.
Asimismo, el Art. 41 de la Ley de Condominios, supra, constituye la deuda por cuotas de mantenimiento como un gravamen sobre el apartamento, el cual obtiene eficacia de derecho real una vez se anota en el Registro de la Propiedad.(11) Vázquez Morales v. Caguas Federal Savs., 118 DPR 806, 811 (1987). Además, este artículo establece un supuesto de solidaridad legal bajo el cual se le impone respon-sabilidad solidaria a la persona que adquiere un apartamento quien, junto con el transmitente, deberá responder por el pago de las cuotas atrasadas al momento del traspaso. Íd., pág. 810; Godreau, op. cit, pág. 156. En el caso de un adquirente involuntario, dicha responsabilidad solidaria se limita a las deudas por gastos comunes que hayan surgido durante los seis meses anteriores al momento de adquirir la propiedad. En cambio, si se trata de un adquirente voluntario, la responsabilidad solidaria abarca la totalidad de la cuantía debida por el transmitente.
De otro lado, mediante la aprobación de la Ley de Control de Acceso se dispuso un procedimiento para que *342urbanizaciones y comunidades puedan obtener un permiso municipal para establecer un sistema de control de acceso a las calles que se encuentran dentro de su área residencial. Residentes Sagrado Corazón v. Arsuaga, 160 DPR 289, 300 (2003). Dicha ley también facultó a las respectivas asociaciones de residentes, como entidades encargadas de administrar este sistema, a imponer y cobrar una cuota de mantenimiento a que pagará el propietario o el adquirente de un inmueble ubicado en una urbanización donde opere este sistema. 23 LPRA sec. 64d-3. Asoc. Ctrl. Acc. C. Maracaibo v. Cardona, 144 DPR 1, 28 (1997).
Similar en este aspecto al Art. 41 de la Ley de Condominios, supra, la Sec. 12 de la Ley de Control de Acceso, supra, establece que la obligación por el pago de las cuotas de mantenimiento del sistema de control de acceso constituye un gravamen sobre el inmueble. 23 LPRA sec. 64d-5. Además, dicha sección estatuye la responsabilidad solidaria del adquirente voluntario por las cuotas de mantenimiento que adeude el transmitente a la fecha de la entrega. Sin embargo, a diferencia de la Ley de Condominios, la Ley de Control de Acceso no le impone responsabilidad solidaria al adquirente involuntario.
Con respecto a la distinción entre adquirente voluntario e involuntario, este Tribunal ha caracterizado a un adquirente voluntario como aquel que ejerce su criterio y deliberadamente adquiere el apartamento porque le resulta un buen negocio. Como ejemplo hemos mencionado a un comprador convencional, un donatario, un permutante o un licitador que se lleva la buena pro en la subasta. Asoc. de Condómines v. Naveira, 106 DPR 88, 96 (1977). Por el contrario, al adquirente involuntario lo hemos descrito como aquel cuyo interés no es ser dueño del apartamento, sino meramente proteger su acreencia. En específico, en el mencionado caso Asoc. de Condómines v. Naveira, indicamos quiénes son adquirentes involuntarios y cómo pueden llegar a serlo. Así, dijimos que éstos son los acreedores que
*343[...] advienen dueños del apartamiento al ejercer los créditos preferentes que señalan las letras (a), (b) y (c) del Art. 40 [de la entonces llamada Ley de Propiedad Horizontal, hoy Ley de Condominios]. Cualquiera de éstos sería un adquirente accidental que advendría dueño sólo en el caso de que realizado el apartamiento en subasta pública ningún licitador se presen-tara y hubiere entonces el ejecutante que tomar la propiedad en pago total o parcial de su acreencia como único recurso para proteger su crédito. Íd., pág. 97.
Como puede verse, hemos considerado adquirentes involuntarios a los tres acreedores que menciona el Art. 40 de la Ley de Condominios (el Estado o Municipio, el asegurador y el acreedor hipotecario) cuando a éstos, en ejecución de su crédito y como único recurso para proteger su acreencia, se les adjudica el inmueble como pago total o parcial luego de haberse efectuado las correspondientes subastas sin que ningún licitador se llevara la buena pro. En tales casos he-mos encontrado satisfecho el requisito de una titularidad involuntaria conferida como garantía de una acreencia.
III
En el presente caso, la Cooperativa, poco después de haber presentado una demanda sobre cobro de dinero y ejecución de hipoteca, y sin que ningún otro trámite se realizara en dicha acción, voluntariamente llegó a un acuerdo extrajudicial con el señor Torres Silva para que este le entregara el apartamento en el Cond. Beach Village como pago de su acreencia. Así, otorgó una escritura de dación en pago y cancelación de pagaré hipotecario mediante la cual adquirió la titularidad del apartamento y extinguió su crédito, reflejándolo en la cancelación de dicho pagaré. Puesto que la hipoteca es un derecho de garantía de carácter accesorio que asegura el cumplimiento de una obligación principal, al aceptar el apartamento como dación en pago y extinguir la obligación del señor Torres *344Silva, la Cooperativa extinguió también la acción hipotecaria con que contaba. (12)
Como explicamos, la dación en pago es un modo de cumplir una obligación a través de una prestación distinta a la pactada originalmente. Como excepción a la norma de que ningún acreedor está obligado a recibir una prestación que no sea la que pactó, la dación en pago tiene como uno de sus elementos esenciales el consentimiento y la aceptación del acreedor, pues precisamente descansa sobre un acuerdo de voluntades. Así, no cabe decir que la Cooperativa se haya visto obligada a otorgar la escritura de dación en pago como medio para proteger su acreencia.
Por el contrario, según razonó el Tribunal de Apelacio-nes correctamente, como consecuencia de un ejercicio volitivo de la Cooperativa, después de evaluar la posibilidad de aceptar el apartamento en cumplimiento de la obligación vis a vis las alternativas que tenía disponibles para recla-mar y garantizar su crédito, concluyó que recibir el apartamento como dación en pago y extinguir la obligación le resultaba un buen negocio. Asimismo, tratándose de una actuación voluntaria, la Cooperativa tuvo la oportunidad de conocer las deudas por las que tendría que responder como titular del apartamento, así como los gravámenes que pesaban sobre éste. Muestra de ello es que, antes de otorgar la escritura de dación en pago, tuvo a su disposición un estudio de título del que surgían los gravámenes, incluso la anotación de una sentencia a favor de Palmas del Mar Homeowners Association.
La voluntariedad de esta adquisición se demuestra tam-bién por el hecho de que la Cooperativa contaba con una acción hipotecaria para garantizar su crédito. Es decir, la *345Cooperativa podía ejecutar su crédito preferente, obtener una orden judicial para liquidar su garantía en subasta pública y recuperar su acreencia con el saldo de la venta. Después de todo, este es, justamente, el fin de toda hipoteca. No obstante, la Cooperativa, por estimarlo más favorable, pretirió la celebración de una subasta y evitó con ello que licitadores acudieran a hacer ofertas por el apartamento.(13)
La Cooperativa argumenta que al hacer uso de su dere-cho de crédito para recibir el apartamento mediante dación en pago, advino titular de éste como adquirente involuntario.(14) Sin embargo, como hemos expuesto, ni la Ley de Condominios ni nuestra jurisprudencia sostiene dicha interpretación. Por el contrario, hemos considerado como un adquirente involuntario a aquel acreedor hipotecario que en protección de su acreencia ejecuta su garantía en una subasta pública. Asoc. de Condómines v. Naveira, supra, pág. 97. Véase Vázquez Morales v. Caguas Federal Savs., supra, págs. 809-811.
Sin embargo, en el presente caso, la demanda sobre cobro de dinero y ejecución de hipoteca que instó la Cooperativa fue desestimada por inactividad, por lo que ni siquiera llegó a obtener una sentencia a su favor. Más aún, dicha acción hipotecaria dejó de estar disponible desde el momento en que la Cooperativa voluntariamente otorgó la escritura so-bre dación en pago, dando por satisfecha su acreencia y ex-tinguiendo la obligación principal. Por ende, la Cooperativa no tenía crédito hipotecario que ejecutar ni garantía de la cual pudiera llegar a ser adquirente involuntario.
De modo que, el solo hecho de ser un acreedor hipotecario no basta para convertirse en un adquirente involuntario. Dicha condición supone la adquisición de la *346propiedad como medio para proteger una acreencia, lo que, en una situación como la de autos, requiere la celebración de las correspondientes subastas públicas declaradas desiertas y la posterior adjudicación del inmueble al acree-dor ejecutante como pago total o parcial de su crédito. Nada de ello ocurrió en el presente caso, pues la Cooperativa aceptó la entrega del apartamento como cumplimiento de la obligación, haciendo innecesaria cualquier acción para garantizarla.
Así pues, la Cooperativa adquirió voluntariamente el apartamento y como tal responde de manera solidaria por las cuotas adeudadas al momento del traspaso de la titularidad, a tenor con el Art. 41 de la Ley de Condominios, supra, y la Sec. 12 de la Ley de Control de Acceso, supra. Asimismo, y como es su obligación como propietaria del inmueble, la Cooperativa deberá pagar las cuotas de mantenimiento vencidas y no satisfechas con posterioridad a su adquisición.
IV
Por los fundamentos que anteceden, se confirma la sentencia emitida por el Tribunal de Apelaciones.

Se dictará sentencia de conformidad.

La Jueza Asociada Señora Pabón Charneco disintió con una opinión escrita. La Juez Asociada Señora Rodríguez Rodríguez no intervino. El Juez Asociado Señor Kolthoff Caraballo no interviene.

 Escritura Núm. 54 de 12 de abril de 2008, otorgada ante el notario público Manuel U. Rivera Giménez. Apéndice, pág. 78.


 El Cond. Beach Village también está sujeto a la Ley de Control de Acceso, 23 LPRA. see. 64 et sea.


 Escritura Núm. 104 de 12 de julio de 2011, otorgada ante el notario público Manuel U. Rivera Giménez. Apéndice, pág. 183.


 La sentencia a favor del Consejo de Titulares fue dictada el 9 de diciembre de 2009 en el caso KCD2009-0549, mientras que la sentencia a favor de Palmas del Mar Homeowners Association fue dictada el 11 de diciembre de 2008 en el caso HACI200801293. Esta última fue anotada en el Registro de la Propiedad, Sección de Humacao, el 27 de enero de 2010.


 Demanda de sentencia declaratoria, Apéndice, págs. 167-168.


 Los recurridos también reconvinieron contra la Cooperativa y reclamaron el pago de las correspondientes deudas por gastos comunes del inmueble, así como las cuotas de mantenimiento para el sistema de control de acceso. Apéndice, págs. 142 y 154.


 El Tribunal de Primera Instancia aclaró, no obstante, que la Cooperativa de Ahorro y Crédito Oriental, como propietaria del apartamento, sería responsable de pagar las cuotas de mantenimiento que surgieran durante su titularidad. Sentencia, Apéndice, págs. 32-33.


 Sentencia del Tribunal de Apelaciones, Apéndice, págs. 468-469.


 Solicitud de certiorari, pág. 8.


 “El deudor de una cosa no puede obligar a su acreedor a que reciba otra diferente, aun cuando fuera de igual o mayor valor que la debida”. Art. 1120 del Código Civil, 31 LPRA sec. 3170. Véase, también, J. Puig Brutau, Compendio de derecho civil, 2da ed., Barcelona, Bosch, 1994, Vol. II, pág. 92 (“La prestación ha de ser exactamente la debida, el acreedor tiene derecho a recibirla íntegramente y, por regla general, de una sola vez. Por ello se dice que los requisitos del pago o realiza-ción de la prestación debida son su identidad, integridad e indivisibilidad”).


 Véase L.R. Rivera Rivera, Derecho registral inmobiliario puertorriqueño, 3ra ed., San Juan, Jurídica Editores, 2012, pág. 442 (“Las deudas por cuotas de los gastos comunes vencidas y no satisfechas en los inmuebles sometidos al régimen de propiedad horizontal son anotables en el Registro de la Propiedad, pues sólo así tienen eficacia real”). (Énfasis suprimido).


 Rivera Rivera, op. cit., pág. 488 (“La hipoteca no es ni puede ser un derecho autónomo, pues por su condición de derecho de garantía es requisito esencial e indispensable que se constituya para asegurar el cumplimiento de una obligación principal (Art. 1756 del Código Civil). La hipoteca viene al servicio de un crédito y por ello no es concebible que pueda corresponder a persona distinta de la del crédito garantizado; es un pacto accesorio al principal que no constituye un derecho independiente con existencia propia”). (Escolio omitido).


 Pudieran existir razones poderosas para transigir una acción, entre ellas, la necesidad de eliminar la incertidumbre, minimizar los gastos y cobrar la acreencia con más prontitud. Sin embargo, en una situación como la de autos, eso no puede convertir al adquirente voluntario en uno involuntario.


 Solicitud de certiorari, Apéndice, págs. 14-16.